DETAILED ACTION
Claims 1-17 and 19-26 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 16 March 2021, the Applicant has filed a response on 16 June 2021.
Claim 18 has been cancelled.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment is provided based on paragraph [0088] of the Specification which states: “The first loss corresponds to a difference (loss) between the utterance data and answer text (reference text).” This is done to properly specify the type of text applicable to this claim.
Please amend claims 1, 25 and 26 as follows:
Claim 1 (currently amended)
A processor-implemented method of personalizing a speech recognition model, the method comprising:

[AltContent: connector]obtaining utterance data of a user based on reference text data; and
generating a personalized speech recognition model by modifying a second scaling vector combined with the base model based on a first loss determined based on the utterance data of the user and a second loss determined based on the determined first loss and the statistical information,
[AltContent: connector]wherein the first loss is based on a difference between the utterance data and the reference text data.
Claim 25 (currently amended)
An apparatus for personalizing a speech recognition model, the apparatus comprising:
[AltContent: connector]a communication interface configured to obtain statistical information of first scaling vectors combined with a base model for speech recognition;
a sensor configured to obtain utterance data of a user based on reference text data; and
one or more processors configured to generate a personalized speech recognition model by modifying a second scaling vector combined with the base model on a first loss determined based on the utterance data of the user and a second loss determined based on the determined first loss and the statistical information,
[AltContent: connector]where the first loss is based on a difference between the utterance data and the reference text data.6Serial No. 16/351,612Docket No. 012052.1704

Claim 26 (currently amended)
A processor-implemented method of personalizing a speech recognition model, the method comprising:
obtaining distribution variance information of elements of first scaling vectors, wherein the first scaling vectors are combined with a speech recognition base model and were previously-trained based on speech datasets of a plurality of speakers; and
[AltContent: connector]generating a personalized speech recognition model by training a second scaling vector combined with the base model based on a first loss determined based on utterance data of a user and a second loss determined based on the determined first loss and the distribution variance information,
wherein the utterance of the user is based on reference text data, and
[AltContent: connector]wherein the first loss is based on a difference between the utterance data and the reference text data.
Allowable Subject Matter
Claims 1-17 and 19-26 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A processor-implemented method of personalizing a speech recognition model, the method comprising:
obtaining statistical information of first scaling vectors combined with a base model for speech recognition;
obtaining utterance data of a user based on reference text data; and
generating a personalized speech recognition model by modifying a second scaling vector combined with the base model based on a first loss determined based on the 
wherein the first loss is based on a difference between the utterance data and the reference text data.
Closest Prior Art
The reference of Colibro et al (US 2014/0244257 A1) teaches a processor [0038], user-specific speech recognition [0014], a Universal Background Model (UBM) supervector representing statistical parameters (indicating a base model) [0014], extracting feature coefficients from a received speech signal from an individual user, with the equation                         
                            s
                            =
                            m
                            +
                            T
                            ∙
                            w
                        
                     which modifies a second scaling vector –                         
                            w
                        
                    , combined with the base model –                         
                            m
                        
                     to obtain the vector –                         
                            s
                        
                     that represents the statistical parameters that correspond to the individual user [0016].
Kawamura (US 2019/0096405 A1) teaches a speech recogniser which generates text data that represents the utterance content [0050] of a user.
Kurniawati et al (U.S. 9,633,652 B2) teaches the computation of a difference between a text template and the text of a speech utterance (Col 17 lines 5-10).
The prior art of record taken alone or in combination however fail to teach, inter alia, a method that generates a personalized speech recognition model by modifying a second scaling vector combined with a base model involving a loss determined based on a difference between utterance data and reference text data, and statistical information of a first scaling vector.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 7, 8, 9, 10, 11, 12, 14, 15 and 16 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.

combination fail to teach, inter alia, a method that generates a personalised speech recognition model by modifying a second scaling vector combined with a base model involving the generation of a first scaling vector from combining a portion of a plurality of neural network layers.
Claim 5 is hereby allowed over the prior art of record.
Dependent claim 6 depends on claim 5 and is also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 13, the prior art of record, taken alone or in 
combination fail to teach, inter alia, a method that generates a personalised speech recognition model involving the training of a scaling vector based on utterance data by fixing statistical information.
Claim 13 is hereby allowed over the prior art of record.
With regard to independent claim 17, the prior art of record, taken alone or in 
combination fail to teach, inter alia, a method that generates a personalised speech recognition model involving the generating of statistical information of scaling vectors by training the scaling vectors to minimise a loss of the base model.
Claim 17 is hereby allowed over the prior art of record.
Dependent claims 19, 20, 21, 22, 23, and 24 depend on claim 17 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 25, the prior art of record, taken alone or in 
combination fail to teach, inter alia, an apparatus that generates a personalized speech recognition model by modifying a second scaling vector combined with a base model 
Claim 25 is hereby allowed over the prior art of record.
With regard to independent claim 26, the prior art of record, taken alone or in 
combination fail to teach, inter alia, a method that generates a personalised speech recognition model by training a second scaling vector combined with a base model involving a loss determined based on a difference between utterance data and reference text data, and statistical information of a first scaling vector.
Claim 26 is hereby allowed over the prior art of record.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657